NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

CONFIDENTIAL

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(US Subscribers)

TO:

Neema, Inc. (the “Company”)

421 9th Street

Manhattan Beach, CA 90266

PURCHASE OF SHARES

1.

Subscription

1.1       On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the undersigned (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase common shares (the “Shares”)
of the Company at a price of $0.01 per Share (such subscription and agreement to
purchase being the “Subscription”), for an aggregate purchase price as set out
on the signature page of this Subscription Agreement (the “Subscription
Proceeds”) which is tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.

1.2       The Company hereby agrees to sell, on the basis of the representations
and warranties and subject to the terms and conditions set forth herein, to the
Subscriber the Shares. Subject to the terms hereof, the Subscription Agreement
will be effective upon its acceptance by the Company.

1.3       Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

2.

Payment

2.1       The Subscription Proceeds must accompany this Subscription and shall
be paid by certified cheque or bank draft drawn on a Canadian chartered bank,
and made payable and delivered to the Company. Alternatively, the Subscription
Proceeds may be wired to the Company or its lawyers pursuant to wiring
instructions that will be provided to the Subscriber upon request. If the funds
are wired to the Company’s lawyers, the Subscriber irrevocably authorizes such
lawyers to immediately deliver the funds to the Company upon receipt of the
funds from the Subscriber even if the Subscription has not been consummated.

2.2       The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be held on behalf of the Company. In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly

 

 



--------------------------------------------------------------------------------

- 2 -

 



reserves the right to do, at any time before October 31, 2009, this Subscription
Agreement, the Subscription Proceeds (without interest thereon) and any other
documents delivered in connection herewith will be returned to the Subscriber at
the address of the Subscriber as set forth in this Subscription Agreement.

3.

Documents Required from Subscriber and Independent Legal Advice

3.1

The Subscriber must complete, sign and return to the Company the following
documents:

 

(a)

two (2) executed copies of this Subscription Agreement;

 

(b)

a US Investor Questionnaire (the “US Questionnaire”) attached as Exhibit A
hereto; and

 

(c)

a Canadian Investor Questionnaire (the “Canadian Questionnaire”, and together
with the US Questionnaire, the “Questionnaires”) attached as Exhibit B hereto.

3.2       The Subscriber shall complete, sign and return to the Company as soon
as possible, on request by the Company, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.

3.3       Both parties to this Subscription Agreement acknowledge and agree that
Clark Wilson LLP has acted as counsel only to the Company and is not protecting
the rights and interests of the Subscriber. The Subscriber acknowledges and
agrees that the Company and Clark Wilson LLP have given him the opportunity to
seek, and have recommended that the Subscriber obtain, independent legal advice
with respect to the subject matter of this Subscription Agreement and, further,
the Subscriber hereby represents and warrants to the Company and Clark Wilson
LLP that the Subscriber has sought independent legal advice or waives such
advice.

4.

Conditions and Closing

4.1       Closing of the offering of the Shares (the “Closing”) shall occur on
or before October 31, 2009, or on such other date as may be determined by the
Company (the “Closing Date”) in its sole discretion. The Company may, at its
discretion, elect to close the offering in one or more closings, in which event
the Company may agree with one or more subscribers (including the Subscriber
hereunder) to complete delivery of the Shares to such subscriber(s) against
payment therefor at any time on or prior to the Closing Date.

4.2       The Subscriber acknowledges that the certificates representing the
Shares will be available for delivery upon Closing provided that the Subscriber
has satisfied the requirements of Section 3 hereof and the Company has accepted
this Subscription Agreement.

5.

Acknowledgements and Agreements of Subscriber

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Shares have been or will be registered under the 1933 Act, or under
any state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state, foreign and provincial securities laws;

 

(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act or any other
securities legislation;

 

(c)

by completing the Questionnaires, if applicable, the Subscriber is representing
and warranting the Subscriber is an “Accredited Investor”, as the term is
defined in Regulation D of the 1933 Act and

 

 



--------------------------------------------------------------------------------

- 3 -

 



that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45-106 (“NI 45-106”)
adopted by the British Columbia Securities Commission (the “BCSC”) and other
provincial securities commissions;

 

(d)

the decision to execute this Subscription Agreement and acquire the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
(“SEC”) in compliance, or intended compliance, with applicable securities
legislation;

 

(e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 

(f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

 

(g)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

 

(h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaires and
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Subscription Agreement or the Questionnaires;

 

(i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaires or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

 

(j)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 

(k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 

 



--------------------------------------------------------------------------------

- 4 -

 



 

(ii)

applicable resale restrictions;

 

(l)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell in Canada any of
the Shares under the Securities Act (British Columbia) and British Columbia
Instrument 51-509 adopted by the BCSC;

 

(m)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Shares to the effect that such securities have
not been registered under the 1933 Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Subscription Agreement such legend to be
substantially as follows:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.”

 

(n)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Shares and, as a consequence of acquiring the Shares pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

 

(o)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares and no
documents in connection with the sale of the Shares hereunder have been reviewed
by the SEC or any state securities administrators;

 

(p)

there is no government or other insurance covering any of the Shares;

 

(q)

the Company will refuse to register the transfer any of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws; and

 

(r)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason
whatsoever.

 

 



--------------------------------------------------------------------------------

- 5 -

 



6.

Representations, Warranties and Covenants of the Subscriber

6.1       The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:

 

(a)

the Subscriber is a U.S. Person;

 

(b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

(c)

it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(d)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 

(e)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(f)

the Subscriber has received and carefully read this Subscription Agreement;

 

(g)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 

(h)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber’s decision to invest in the Shares and
the Company;

 

(i)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

 

(j)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

 

(k)

all information contained in the Questionnaires is complete and accurate and may
be relied upon by the Company;

 

(l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaires and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;

 

(m)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no

 

 



--------------------------------------------------------------------------------

- 6 -

 



other person has a direct or indirect beneficial interest is such Shares, and
the Subscriber has not subdivided his interest in the Shares with any other
person;

 

(n)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(o)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 

(p)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares,

 

(ii)

that any person will refund the purchase price of any of the Shares,

 

(iii)

as to the future price or value of any of the Shares, or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; and

 

(q)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:

 

(i)

a fully completed and executed Questionnaires in the forms attached hereto as
Exhibit A and B, and

 

(ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

6.2       In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Subscription Agreement includes any person in the United
States.

7.

Representations and Warranties will be Relied Upon by the Company

7.1       The Subscriber acknowledges that the representations and warranties
contained herein and in the Questionnaires if applicable, are made by it with
the intention that such representations and warranties may be relied upon by the
Company and its legal counsel in determining the Subscriber’s eligibility to
purchase the Shares under applicable securities legislation, or (if applicable)
the eligibility of others on whose behalf it is contracting hereunder to
purchase the Shares under applicable securities legislation. The Subscriber
further agrees that by accepting delivery of the certificates representing the
Shares on the Closing Date, it will be representing and warranting that the
representations and warranties contained herein and in the Questionnaires, if
applicable, are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of the Shares and will continue
in full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.

 

 



--------------------------------------------------------------------------------

- 7 -

 



8.

Acknowledgement and Waiver

8.1       The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.

9.

Legending and Registration of Subject Securities

9.1       The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing the Shares to the effect that the Shares represented
by such certificates are subject to a hold period and may not be traded until
the expiry of such hold period except as permitted by applicable securities
legislation.

9.2       The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

9.3       The Subscriber acknowledges that any resale of any of the Shares will
be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Shares have been registered under the 1933 Act or the
securities laws of any state of the United States. The Shares may not be offered
or sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.

9.4       The Subscriber acknowledges that the Shares are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable provincial securities laws and the rules made thereunder.

10.

Collection of Personal Information

10.1      The Subscriber acknowledges and consents to the fact that the Company
is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the Offering. The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

10.2

Furthermore, the Subscriber is hereby notified that:

 

(a)

the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Shares purchased by the Subscriber and the total purchase price paid for such
Shares, the prospectus exemption relied on by the Company and the date of
distribution of the Shares,

 

(b)

such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and

 

 



--------------------------------------------------------------------------------

- 8 -

 



 

(c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

11.

Costs

11.1      The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.

12.

Governing Law

12.1

This Subscription Agreement is governed by the laws of the Province of British
Columbia.

13.

Survival

13.1      This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

14.

Assignment

14.1

This Subscription Agreement is not transferable or assignable.

15.

Severability

15.1      The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

16.

Entire Agreement

16.1      Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

17.

Notices

17.1      All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it at 421 9th Street, Manhattan Beach, CA 90266.

18.

Counterparts and Electronic Means

18.1      This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.

 

 



--------------------------------------------------------------------------------

- 9 -

 



IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 

(Number of Shares being purchased)

(Name of Subscriber – Please type or print)

 

_____________________________________________

(Total Subscription Price)

(Signature and, if applicable, Office)

_____________________________________________

(Address of Subscriber)

_____________________________________________

(City, State or Province, Postal Code of Subscriber)

_____________________________________________

(Country of Subscriber)

_____________________________________________

(Email Address)

_____________________________________________

(Telephone Number)

 

 



--------------------------------------------------------------------------------

- 10 -

 



A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares are hereby
accepted by Neema, Inc.

DATED at Vancouver, British Columbia, the _______ day of ____________________,
2009.

NEEMA, INC.

 

Per:

______________________________________

 

Authorized Signatory

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of NEEMA, INC.
(the “Company”). The purpose of this Questionnaire is to assure the Company that
each Subscriber will meet the standards imposed by the 1933 Act and the
appropriate exemptions of applicable state securities laws. The Company will
rely on the information contained in this Questionnaire for the purposes of such
determination. The Shares will not be registered under the 1933 Act in reliance
upon the exemption from registration afforded by Section 3(b) and/or Section
4(2) and Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Shares or any other securities of the Company in any state other than those
specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)

_______

Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

_______

Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

_______

Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

_______

Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 

 

 



--------------------------------------------------------------------------------

- 12 -

 



 

_______

Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

_______

Category 6

A director or executive officer of the Company.

_______

Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

_______

Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

_____________________________________________________________________________________________

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of __________________, 2009.

 

If a Corporation, Partnership or Other Entity:


                                          
                                                 
Print of Type Name of Entity

                                          
                                                 
Signature of Authorized Signatory

                                          
                                                 
Type of Entity

 

If an Individual:


                                          
                                                   
Signature

                                          
                                                   
Print or Type Name

                                          
                                                   
Social Security/Tax I.D. No.

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

 

1.

if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):

[ ]

(A)

a director, executive officer, founder or control person of the Company or an
affiliate of the Company

[ ]

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[ ]

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[ ]

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

[ ]

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[ ]

(F)

an accredited investor

[ ]

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[ ]

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 

2.

if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

 

 



--------------------------------------------------------------------------------

- 14 -

 



 

3.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):

[ ]

(A)

a founder of the Company

[ ]

(B)

an affiliate of a founder of the Company

[ ]

(C)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Company

[ ]

(D)

a control person of the Company

[ ]

(E)

an accredited investor

 

4.

if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Company with whom the undersigned has the
relationship is:

(Instructions to Subscriber: fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.)

 

5.

if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 

o

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 

o

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

o

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

o

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 

o

(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 

o

(f) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or

 

o

(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 

 



--------------------------------------------------------------------------------

- 15 -

 



The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of ______________________, 2009.

 

If an Individual:

If a Corporation, Partnership or Other Entity:

___________________________________

Signature

___________________________________

Print or Type Name

 

__________________________________
Print or Type Name of Entity

__________________________________
Signature of Authorized Signatory

__________________________________
Type of Entity

 

 

CW2972180.1

 



 